Effective as from September 18th, by and between TEMASEK INVESTMENTS INC. as Optionor and AMAZON GOLDSANDS LTD. as Optionee MINERAL RIGHT OPTION AGREEMENT MINERAL RIGHT OPTION AGREEMENT THIS MINERAL RIGHT OPTION AGREEMENT (hereinafter the “Agreement”) made effective as of the 18th day of September, 2008 (hereinafter the “Effective Date”) is executed by and between: TEMASEK INVESTMENTS INC., a company duly incorporated and organized under the laws of Panama with address for delivery and notice located at Suite 1-A, #5, Calle Eusebio A. Morales, El Cangrejo, Panama City, Panama (hereinafter the "Optionor" or “TEMASEK”) of the first part; and AMAZON GOLDSANDS LTD., a company organized under the laws of Nevada, United States of America, with address for delivery and notice located at 200 South Virginia Street, 8th floor,
